DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving unit in claims 1-7; ice detecting member in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A driving unit is not described in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “driving unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The driving unit structure is not described in any fashion in the originally filed disclosure and the drawings fail to provide sufficient detail for one of ordinary skill in the art to discern what the structure is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over De Turk (USP 3056271) in view of Kim (US 2013/0047645 A1).
Regarding Claim 1: De Turk teaches an ice maker (title, see Figures 2-3) comprising: an ice making tray (10) including a water storage concave unit (cells of 10 see Figure 2) arranged to face upward (see Figure 3); a driving unit (17) arranged on one side in a first direction intersecting an up-down direction (see Figure 3, 17 vertically parallel to 10) with respect to the ice making tray (10), the driving unit (17) being structured to cause the ice making tray (10) to perform a flip operation (Figure 2) and a 
De Turk fails to teach a wire passing through a through unit of the frame from the driving unit and drawn out of the frame, and a step unit extending in a direction intersecting the first direction to connect the first inner wall portion and the second inner wall portion, and the through unit is provided in the step unit. 
Kim teaches a wire (800) passing through a through unit (hole in 110) of a frame (frame holding 30) from a driving unit (30) and drawn out of the frame (see Figure 1), and a step unit (wall of 110) extending in a direction intersecting a first direction to connect a first inner wall portion and a second inner wall portion (see underside of 100 in Figure 1), and the through unit (hole of 110) is provided in the step unit (walls of 110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a wire passing through a through unit of the frame from the driving unit and drawn out of the frame, and a step unit 
Regarding Claim 2: De Turk in view of Kim wherein the step unit (wall of 110 of Kim) is located on the one side in the second direction (underside of 10 of De Turk as seen in Figure 1 of Kim) at a coupling position where the driving unit (17 of De Turk) and the ice making tray (10 of De Turk) are coupled to each other (as seen in Figure 1 of Kim applied to end of 17 where 10  meets in De Turk). 
Regarding Claim 4: De Turk further teaches wherein the driving unit (17) flips the ice making tray (10) from a water storage position (cells of 10 upright as seen in Figures 3 and 4) where the water storage concave unit faces upward (Figure 4) to an ice removal position where the water storage concave unit faces downward (Figure 6), and vice versa (Column 4, lines 31-49), and the ice removal position is a position such that an opening direction of the water storage concave unit faces an opposite side to a side on which the first side plate unit is located (see Figures 4 to 5 to 6). 
Regarding Claim 7: De Turk in view of Kim further teaches wherein the through unit (hole of 110 of Kim) is a cutout provided at a lower end or an upper end of the first side plate unit (see plate attached to 30 of Kim as seen in Figure 1 applied to 18 and vertical wall of 17 of De Turk).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Turk De Turk (USP 3056271) in view of Kim (US 2013/0047645 A1) as applied to claim 1 above, and further in view of Fox (3,648,964).
Regarding Claim 3: De Turk in view of Kim further teaches wherein the first side plate unit includes an outer wall facing the one side in the second direction (plates 18 that support 17 and trays 10 see Figure 3). 
De Turk modified supra fails to teach the outer wall includes a plurality of reinforcing ribs protruding to the one side in the second direction, the through unit is provided in a gap between the reinforcing ribs, and tip end faces of the plurality of reinforcing ribs are located on a same plane, and the tip end faces are an attachment flat surface structured to abut against a support structured to support the ice maker. 
Fox teaches an outer wall includes a plurality of reinforcing ribs (35 and 36) protruding to an one side in a second direction, a through unit (see hole on 39) is provided in a gap (see Figure 4) between the reinforcing ribs (35 and 36), and tip end faces of the plurality of reinforcing ribs are located on a same plane (see Figure 4), and the tip end faces are an attachment flat surface structured to abut against a support structured to support an ice maker (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer wall includes a plurality of reinforcing ribs protruding to the one side in the second direction, the through unit is provided in a gap between the reinforcing ribs, and tip end faces of the plurality of reinforcing ribs are located on a same plane, and the tip end faces are an attachment flat surface structured to abut against a support structured to support the ice maker to .  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over De Turk (USP 3056271) in view of Kim (US 2013/0047645 A1) as applied to claims 1 and 4 above, and further in view of Saito et al. (US 2012/0240613 A1), hereafter referred to as "Saito.”
Regarding Claim 5: De Turk further teaches wherein the ice making tray (10) is made of a flexible material (Column 1, lines 62-67), and the frame includes an abutment unit (19 or 20) structured to abut against the ice making tray (10) from the side on which the first side plate unit (first vertical wall 22) is located when the ice making tray (10) is flipped around the axis (about shaft 16) to reach the ice removal position (see Figure 6) from the water storage position (see Figure 4).
De Turk modified supra fails to teach the abutment unit prevents rotation of the ice making tray. 
Saito teaches an abutment unit (43) that prevents rotation of an ice making tray (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the abutment unit to prevent rotation of the ice making tray to the structure of De Turk modified supra as taught by Saito in order to advantageously stop rotation of the ice tray once ice cubes are removed from the tray (see Saito, paragraph [0013], lines 1-10). 
Regarding Claim 6: De Turk in view of Kim further teaches wherein the frame (18 of De Turk) includes a second side plate unit (opposite support bar 18, Column 3, lines 38-44 De Turk) extending in the first direction on the other side in the second direction with respect to the ice making tray (10 of De Turk). 
De Turk modified supra fails to teach an ice detecting member supported to be movable in an up-down direction is arranged between the second side plate unit and the ice making tray. 
Saito teaches an ice detecting member (5) supported to be movable in an up-down direction is arranged between a second side plate unit (41b or 41a of frame 4) and an ice making tray (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an ice detecting member supported to be movable in an up-down direction is arranged between the second side plate unit and the ice making tray to the structure of De Turk modified supra as taught by Saito in order to advantageously provide the ability to detect if the level of ice cubes in the storage container is sufficient or insufficient and thus an ice making operation is necessary (see Saito, paragraph [0009], lines 1-6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lippincott (2,996,895).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763